Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 01/14/2021 has been entered.  Claims 1, 3-4, 6-7, 10-13, and 15 have been amended.  Claim 16 has been added.  No claims have been cancelled.  Claims 1 and 3-16 are still pending in this application, with claims 1 and 15 being independent. 

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive. 
Regarding independent claim 1, Applicant submits that the combination of Chen in view of Vzric does not specifically show the claimed subject matter as currently presented.  Specifically, Applicant has submitted the following arguments:
“…Chen [0079]-[0080] and Fig. 13 merely describe that an identity check is performed to check whether a UE is authenticated and permitted to access the RAN slice, but Chen does not disclose or suggest performing the identity check of the UE to decide whether to provide exclusive resources of the RAN slice to the UE…”  (Applicant’s Remarks, page 8, 3rd paragraph); and
“…it would not have been obvious to a person of ordinary skill in the art at the time the invention was made to have combined the teachings of Vrzic with the teachings of Chen to arrive at the features of amended claim 1, as neither Chen nor Vrzic contemplate particular problems addressed or advantages achieved by the features of amended claim 1…” (Applicant’s Remarks, page 8, last paragraph).

However, the Examiner respectfully disagrees with the Applicant and assert that the combination of Chen in view of Vzric teaches the claimed invention as currently presented.
Regarding argument (a), Examiner submits that Par. 0079 of Chen shows the TRP (i.e. base station) performing an identity check on the UE to check whether the UE is authenticated and permitted to access the RAN slice.  By permitting the UE to access the RAN slice, the TRP, then, provides exclusive resources associated with the RAN slice for utilization/access by the UE.  This is further detailed in Par. 0094 of Chen as shown below:
[Par. 0094 of Chen]
“...the RAN slice 1 performs an evaluation to determine whether the RAN slice 1 is able to serve the new service. In performing the evaluation, the RAN slice 1 may weight various parameters, such as, for example and without limitation, UE capabilities (e.g., antennas, frequency, etc.), service type associated with the UE (e.g., eMBB, mMTC), traffic characteristics associated with the UE (e.g., real-time video, heartbeat monitoring, etc.), QoS parameters (e.g. throughput, packet loss ratio, jitter delay, etc.), etc. The RAN slice 1, in some cases, also checks to determine whether this new service of the UE 1202 is permitted to use RAN slice 1. The RAN slice may check, for example and without limitation: UE subscriptions, slice license agreements, operator's policies, charging requirements, etc.  At 3, if the request does not pass the evaluation or/and authorization check at 2, the process may proceed to 3a, where a reject response is sent back to the UE 1202 and then the process proceeds to 4a. If both checks pass, the process may proceed to 3b, where the UE initiated new service request may be forwarded to the corresponding CN slice (CN slice 1 in FIG. 17), and then the process may proceed to 4b. At 4a, operation 8 of Example 3 is performed, and in particular operations 1 and 2 of Example 1 of FIG. 17 are performed. At 4b, CN slice evaluation and authorization is performed, which is described at operation 2. At 5, a response message is sent back to RAN slice 1 by the CN slice 1. At 6, the response message is forwarded back to the UE by the RAN slice 1. At 7, if the message received by the UE 1202 at 6 includes an acceptance indication, the process proceeds to operation 8 of Example 2. If the UE 1202 receives a rejected response, the process may proceed to operation 8 of Example 3. At 8 of Example 2, a current network slice is able to serve the new service, so the use plane setup for the new service is set up (e.g., Service Session Establishment, QoS management, transport layer connection establishment, etc).”

performing the identity check of the UE to decide whether to provide exclusive resources of the RAN slice to the UE…” as the TRP of Chen evaluates different parameters on whether the new service of the UE is permitted to use the RAN slice.
Regarding argument (b), in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner submits that both Chen and Vzric contemplate the particular problems addressed and/or the advantages achieved by the features of claim 1 considering that (i) in Chen the TRP evaluates different parameters on whether the new service of the UE is permitted to use the RAN slice based at least on service type associated with the UE (e.g., eMBB, mMTC), traffic characteristics associated with the UE (e.g., real-time video, heartbeat monitoring, etc.), QoS parameters (e.g. throughput, packet loss ratio, jitter delay, etc.), etc. as already discussed with respect to argument (a); and (ii) in Vzric and similar to Chen, the disclosure provides for network slicing which allows the instantiation of separate network slices respectively directed toward different network services. This allows for separation of different types of traffic, the different types of traffic potentially having different packet processing requirements and QoS requirements as discussed in Par. 0034.  In this instance, both references addresses the problems intended to alleviate by the claimed invention of the application.
.

Claim Objections
Claims 3-4 are objected to because of the following informalities:
Claims 3 and 4 respectively show the limitation “RAN slide identifier” (line 8 of claim 3 and line 12 of claim 4).  Applicant is advised to revise the limitation to show “RAN  slice identifier”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2017/0367036; hereinafter Chen).
Regarding claim 15, Chen shows a communication method (Figure 13 shows a method performed by the system for providing radio access to a communication network for a user equipment using a Radio Access Network (RAN) slice.) for providing radio access to a communication network for a user equipment using a Radio Access Network (RAN) slice, wherein the communication method comprises: 
receiving, by a base station for providing access to the RAN slice for the user equipment (Figure 13; Par. 0065, 0074; noted RAN 1204 to include at least a transmission radio point (TRP)/NR node 1204a for providing access to one of the plurality of RAN slices in RAN 1204 for the UE 1202.), an attach request from the user equipment to connect to the RAN slice by a base station (Figure 13; Par. 0078; noted attach request received by RAN 1204.  The attach request includes the NSI-ID to identify the requested RAN slice.);
wherein the RAN slice is uniquely identified by a RAN slice identifier (Par. 0078-0079; noted a RAN slice identity check is performed to check whether the UE 1202 is authenticated and permitted to access the RAN slice. In some cases, this can be done by the common/default/basic slice or by the selected slice. Once this authentication is passed, the RAN slice may check a mapping table to find out to which CN entity the request message of a specific CN slice (if specified by a CN NSI-ID given by the UE) will be routed.) and comprises exclusive resources that are reserved for prioritized user equipment (Par. 0078-0079; 0093-0094; noted RAN slice 1 performs an evaluation to determine whether the RAN slice 1 is able to serve the new service. In performing the evaluation, the RAN slice 1 may weight various parameters, such as, for example and without limitation, UE capabilities (e.g., antennas, frequency, etc.), service type associated with the UE (e.g., eMBB, mMTC), traffic characteristics associated with the UE (e.g., real-time video, heartbeat monitoring, etc.), QoS parameters (e.g. throughput, packet loss 
based on the RAN slice identifier being comprised in the attach request, granting, by the base station, access to the RAN slice to the user equipment (Figure 13; Par. 0079-0080, 0092; noted at 7 of Example 1 of FIG. 13, CN slice 1 performs a UE identity check, for example, by verifying the UE's subscription, the operator's policy, or the like, to determine whether the UE is permitted to access the CN slice 1. At 8, in accordance with the illustrated example 1 of FIG. 13, CN slice 1 sends an access response message to RAN slice 1. At 9, RAN slice 1 forwards the access response message to the UE 1202. At 10, the response message may indicate that the request message initiated at operation 4 is accepted or rejected.);
checking, by the base station, an identification of the user equipment (Figure 13; Par. 0079-0080; noted performing UE identity check.); and
based on the identification of the user equipment being stored in a memory related to the RAN slice, providing, by the base station, exclusive resources of the RAN slice to the user equipment by the base station in a case that the identification of the user equipment (Figure 13; Par. 0079; noted UE provides slice selection assistance information that includes specific resources that the UE may request with respect to the requested radio slice. TRP 1 Interacts with the gNB/NR node 1204a and one or more CN entities and, based on the collected UE specific information, acquires a list of available Network slice instances (RAN/and or CN) that satisfy the UE's requirements and the CN/PLMN and operator's requirements. In an example, if the list contains only one network slice (one RAN slice or one CN slice), this UE based selection may .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Vrzic (US 2017/0142591; hereinafter Vrzic).
Regarding claim 1, Chen shows a radio access network (RAN) slice (Figure 1 and 13 shows a RAN slice) for providing radio access to a communication network for a user equipment, the RAN slice comprising: 
a base station for providing access to the RAN slice for the user equipment (Figure 13; Par. 0065, 0074; noted RAN 1204 to include at least a transmission radio point (TRP)/NR node 1204a for providing access to one of the plurality of RAN slices in RAN 1204 for the UE 1202.); 
the base station further configured to handle the RAN slice identifier identifying the RAN slice (Figure 13; Par. 0075, 0078; noted RAN 1204 provides RAN slice information identifying the RAN slice to the UE.),
wherein the RAN slice is uniquely identified by a RAN slice identifier (Par. 0078-0079; noted a RAN slice identity check is performed to check whether the UE 1202 is authenticated and permitted to access the RAN slice. In some cases, this can be done by the common/default/basic slice or by the selected slice. Once this authentication is passed, the RAN slice may check a mapping table to find out to which CN entity the request message of a specific CN slice (if specified by a CN NSI-ID given by the UE) will be routed.) and comprises exclusive resources that are reserved for prioritized user equipment (Par. 0078-0079; 0093-0094; noted RAN slice 1 performs an evaluation to determine whether the RAN slice 1 is able to serve the new service. In performing the evaluation, the RAN slice 1 may weight various parameters, such as, for example and without limitation, UE capabilities (e.g., antennas, frequency, etc.), service type associated with the UE (e.g., eMBB, mMTC), traffic characteristics associated with the UE (e.g., real-time video, heartbeat monitoring, etc.), QoS parameters (e.g. throughput, packet loss ratio, jitter delay, etc.), etc. The RAN slice 1, in some cases, also checks to determine whether this new service of the UE 1202 is permitted to use RAN slice 1. The RAN slice may check, for example and without limitation: UE subscriptions, slice license agreements, operator's policies, charging requirements, etc.); and 
wherein the base station is configured to receive an attach request originating from the user equipment to connect to the RAN slice (Figure 13; Par. 0078; noted attach request received by RAN 1204.  The attach request includes the NSI-ID to identify the requested RAN slice.), 
based on the RAN slice identifier being comprised in the attach request, grant access to the RAN slice to the user equipment (Figure 13; Par. 0079-0080, 0092; noted at 7 of Example 1 of FIG. 13, CN slice 1 performs a UE identity check, for example, by verifying the UE's subscription, the operator's policy, or the like, to determine whether the UE is permitted to access 
to check an identification of the user equipment (Figure 13; Par. 0079-0080; noted performing UE identity check.) and 
based on the identification of the user equipment being stored in a memory related to the RAN slice, to provide exclusive resource of the RAN slice (Figure 13; Par. 0079; noted UE provides slice selection assistance information that includes specific resources that the UE may request with respect to the requested radio slice. TRP 1 Interacts with the gNB/NR node 1204a and one or more CN entities and, based on the collected UE specific information, acquires a list of available Network slice instances (RAN/and or CN) that satisfy the UE's requirements and the CN/PLMN and operator's requirements. In an example, if the list contains only one network slice (one RAN slice or one CN slice), this UE based selection may change to a network based selection (RAN or CN based). At 5 of Example 2, once receiving the available slice information from the CN, the TRP 1 may update the mapping table so that new records of the pair of CN-ID and matching CN NSI-ID are appended to the table.).
Chen shows all of the elements, including the function of handling RAN slice identifiers, as discussed above.  Chen does not specifically show an access and mobility management function (AMF) entity; and a session management function (SMF) entity configured to handle data communications of the user equipment over the RAN slice.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Vzric.  Specifically, Vzric shows an access and mobility management function 
In view of the above, having the system of Chen, then given the well-established teaching of Vzric, it would have been obvious at the time of filing the application to modify the system of Chen as taught by Vzric, in order to provide motivation for providing network operators with the ability to offer different types of slices for different types of services or sessions (Par. 0005 of Vzric).
Regarding claim 3, modified Chen shows wherein the base station is further configured to: receive a second attach request which comprises a transmitted slice identifier (Chen: Par. 0078; noted attach request includes NSI-ID.  Further noted attach request not limited to a singular UE but applicable to other devices in Figure 1 seeking access to the network.);
compare the transmitted slice identifier with the RAN slice identifier in order to determine whether the transmitted slice identifier corresponds to the RAN slice identifier, and based on the transmitted slice identifier being different from the RAN slice identifier, reject access to the RAN slice in response to the transmitted identifier differing from the RAN slice identifier (Chen: Figure 13; Par. 0079-0080, 0092; noted at 7 of Example 1 of FIG. 13, CN slice 1 performs a UE identity check, for example, by verifying the UE's subscription, the operator's policy, or the like, to determine whether the UE is permitted to access the CN slice 1. At 8, in accordance with the illustrated example 1 of FIG. 13, CN slice 1 sends an access response 
Regarding claim 4, modified Chen shows wherein the base station is further configured to: receive a second attach request comprises a transmitted slice identifier (Chen: Par. 0078; noted attach request includes NSI-ID.  Further noted attach request not limited to a singular UE but applicable to other devices in Figure 1 seeking access to the network.), 
forward the transmitted slice identifier or the attach request towards the AMF entity,
wherein the AMF entity is further configured to compare the transmitted slice identifier with the RAN slice identifier in order to determine whether the transmitted slice identifier corresponds to the RAN slice identifier, and based on the transmitted slice identifier being different from the RAN slice identifier, transmit a reject signal towards the base station in response to the transmitted identifier differing from the RAN slice identifier, and wherein the base station is further configured to reject access to the RAN slice for the user equipment in response to the reject signal (Vzric: Figure 18; noted steps 1824-1834; Par. 0154-0158; noted the AN 805 transmitting an Attach Request 1824 to the MM NF 1206. The MM 1206 selects the AU NF 1805 to handle the authorization and then transmits the authorization/authentication request. The Authentication Network Function (AU NF 1802) can be either common or slice specific. The AU 1802 performs the authentication/authorization procedure 1826 which may involve checking the UE identity with the Subscriber Repository 1804.  The AU 1802 sends an Attach Response 1828 to the MM 1206 which can be then transmitted AN 805).
Regarding claim 5, modified Chen shows wherein the base station is configured to provide access to the RAN slice only (Chen: Figure 13; Par. 0079-0080, 0092; noted at 7 of 
Regarding claim 6, modified Chen shows wherein the attach request comprises the RAN slice identifier and a target network slice identifier that identifies a target slice for the user equipment (Chen: Par. 0078; noted attach request includes NSI-ID), wherein the base station is further configured to grant access to the RAN slice to the user equipment (Chen: Figure 13; Par. 0079-0080, 0092; noted at 7 of Example 1 of FIG. 13, CN slice 1 performs a UE identity check, for example, by verifying the UE's subscription, the operator's policy, or the like, to determine whether the UE is permitted to access the CN slice 1. At 8, in accordance with the illustrated example 1 of FIG. 13, CN slice 1 sends an access response message to RAN slice 1. At 9, RAN slice 1 forwards the access response message to the UE 1202. At 10, the response message may indicate that the request message initiated at operation 4 is accepted or rejected.),  and forward the attach request with the target network slice identifier towards the AMF entity, and wherein the AMF entity is configured to manage forwarding of communication of the user equipment towards the target network slice (Vzric: Figure 18; noted steps 1824-1834; Par. 0154-0158; noted the AN 805 transmitting an Attach Request 1824 to the MM NF 1206. The MM 1206 selects the AU NF 1805 to handle the authorization and then transmits the authorization/authentication request. The Authentication Network Function (AU NF 1802) can be either common or slice specific. The AU 1802 performs the authentication/authorization procedure 1826 which may 
Regarding claim 7, modified Chen shows a router configured to route communications of the user equipment from the RAN slice towards a target network slice equipment (Chen: Figure 13; Par. 0065, 0074; noted RAN 1204 to include at least a transmission radio point (TRP)/NR node 1204a for providing access to one of the plurality of RAN slices in RAN 1204 for the UE 1202.).
Regarding claim 8, modified Chen shows wherein the base station is further configured to forward the attach request towards another base station of another communication network identified by another network identifier in response to the attach request comprising the other network identifier (Chen: Figure 13; Par. 0085; noted that in some cases, the RAN 1204 may select a default CN entity or select specific CN entities by following a pre-defined rule/function or a load balancing algorithm. The RAN 1204 may then forward the request to the common/default/basic slice of the one or more selected CN entities.).
Regarding claim 9, modified Chen shows wherein the base station is further configured to receive the attach request from the user equipment (Chen: Figure 13; Par. 0078; noted attach request received by RAN 1204 from the UE.  The attach request includes the NSI-ID to identify the requested RAN slice.) or from another base station that has received the attach request.
Regarding claim 10, modified Chen shows wherein the base station is further configured to transmit a RAN slice connectivity parameter indicating a frequency band and an access communication technology of the RAN slice (Chen: Par. 0081; noted TRP 1 Interacts with the gNB/NR node 1204a and one or more CN entities and, based on the collected UE specific information, acquires a list of available Network slice instances (RAN/and or CN) that satisfy the 
Regarding claim 11, modified Chen shows wherein the base station and/or the AMF entity are further configured to provide bandwidth, signal processing resources and memory for communications of the user equipment over the RAN slice (Chen: Par. 0041, 0052-0053, 0071, 0074, 0158; noted slices cover logical/virtual resources (i.e. bandwidth, frequencies, channels) and physical resources (i.e. hardware resources, processing resources, etc.).).
Regarding claim 12, modified Chen shows wherein the attach request further comprises a user priority indication, the user priority indication indicating communication resources assigned to the user equipment, wherein the base station and/or the AMF are further configured to assign communication resources of the RAN slice according to the user priority indication, wherein , the communication resources include communication bandwidth, signal processing resources and memory for communications(Chen: Par. 0041, 0052-0053, 0071, 0074, 0158; noted slices cover logical/virtual resources (i.e. bandwidth, frequencies, channels) and physical resources (i.e. hardware resources, processing resources, etc.).  In addition, it is further noted that the request may include various context information associated with the UE 2502, such as, for example and without limitation: a device type (e.g., mMTC or URLLC), a service (e.g., service for forest fire monitoring or traffic monitoring); a latency requirement (e.g., 100 ms or ultra-low latency 0.5 ms); context related to data traffic (e.g., data packet size and/or data rate and/or duty 
Regarding claim 13, modified Chen shows wherein the attach request further comprises a user equipment identification, in particular an international mobile subscriber identity (IMSI), and wherein the AMF and/or the base station are further configured to assign communication resources, in particular communication bandwidth, signal processing resources and memory for communications, that are assigned to the user equipment identification (Chen: Par. 0041, 0052-0053, 0071, 0074, 0082, 0158; noted slices cover logical/virtual resources (i.e. bandwidth, frequencies, channels) and physical resources (i.e. hardware resources, processing resources, etc.).  Noted that slices are allocated based at least on received attach requests for particular slices.  The attach request includes UE subscription information, UE usage type, a UE identifier, and other information the SSF 810 may use to associate the requesting UE with a corresponding one or more network slices.).
Regarding claim 14, modified Chen shows wherein the base station and/or the AMF are further configured to request transmission of the communication resources from a shared databank arranged outside the RAN slice (Vzric: Par. 0105; noted Network Slice Instances Repository (NSIR) 1150 connected to the SSF 810. The NSIR 1150 providing a database of available network slice instances for query and retrieval by the SSF 810.).
Regarding claim 16, modified Chen shows wherein providing exclusive resources of the RAN slice to the user equipment comprises providing a prioritized communication session for the user equipment having a higher data rate, a lower latency, and/or higher quality of service .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200120580 A1 – directed to a communication method that includes: obtaining, by a RAN device, information about at least one RAN network slice identifier; and sending, by the RAN device, first information to a terminal device, where the first information includes the at least one RAN network slice identifier, and there is a correspondence between the at least one RAN network slice identifier and a core network network slice identifier. In embodiments of this application, RAN network slice identifier information is used for communication, to improve communication efficiency.

US 20200045753 A1 – directed to unicast and group communication delivery of Downlink (DL) group communication data to a plurality of User Equipment's (UEs).

US 20170331785 A1 – directed to supporting selection/authorization of network slicing, a radio access network (RAN) node in a new radio access technology (RAT), e.g. gNB, receives a service request including slice information from a user equipment (UE), and determines a slice based on the slice information.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745.  The examiner can normally be reached on Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REDENTOR PASIA/Primary Examiner, Art Unit 2413